Pee Curiam.
Under the provisions of the Civil Code (1910),a§ 5517, the vendor of an automobile, who has retained title therein, has a right as owner of the legal title, in the event of the injury or destruction of such automobile, to maintain an action for the tort, and is entitled to recover such damages as he may have sustained by reason of the injury or destruction of the personalty to which he has retained or holds title, provided the damages recovered do not exceed the purchase-price; and it is not necessary to join the purchaser in the suit.

All the Justices concur.

Miles W. Lewis and li. L. & II. 0. Qox, for L. & N. E. Co.
J. G. KnoXj for Dickson.
Crum & Jones and Stephen Lace, for Eyals.
W. W. Lyles, for S. A.-L. Ey. Co.